Citation Nr: 1402530	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-35 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES


1.  Whether new and material evidence to reopen a claim for service connection for hypertension has been received.  

2.  Whether new and material evidence to reopen a claim for service connection for bilateral pes planus has been received.  

REPRESENTATION

Appellant represented by: Brian Hill, ESQ

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to September 1997.  

Historically, the Veteran's claims for service connection for migraine headaches, a right breast infection, and hypertension were previously denied by the RO in a July 1998 rating decision.  The Veteran was notified of the denial and her appellate rights in August 1998.  The Veteran did not appeal the RO's determination as to migraine headaches or the right breast infection.  However, in September 1998, the Veteran submitted evidence that was new and material as to the hypertension claim and the claim remained open.  See C.F.R. § 3.156(b).  In October 1999, the RO issued a rating decision denying service connection for hypertension based on all evidence of record.  Although notified of the denial, the Veteran did not appeal.  Likewise, the Veteran's claim for service connection for a right foot/ankle disorder and bilateral pes planus were previously denied by the RO in an April 2008 rating decision.  Although notified of the denial, the Veteran did not appeal.  

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2009 rating decision in which the RO, inter alia, denied service connection for a right foot/ankle disorder, a lung condition, a liver condition, bilateral shin splints, bilateral pes planus, as well as denied the Veteran's petition to reopen claims for service connection for hypertension, a right breast infection, and migraine headaches.  

In June 2009, the Veteran filed a notice of disagreement (NOD) with all issues addressed in the January 2009 rating decision and requested a personal hearing before a Decision Review Officer.  However, the Veteran subsequently withdrew her hearing request, as well as her claims seeking service connection for a right foot/ankle disorder, migraine headaches, and a right breast infection.  

In July 2010 rating decision, the RO granted service connection for sarcoidosis of the lungs and liver, as well as right and left shin splints, representing a full grant of benefits sought with respect to the claims for service connection for claimed lung, liver, and bilateral shin splint disorders.  

A statement of the case (SOC) reflecting continued denial of the claims remaining on appeal was issued in July 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2010.  

The Board notes that, in the July 2010 SOC, the RO addressed the matter of service connection for bilateral pes planus on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, the Board has characterized that portion of the appeal involving bilateral pes planus as encompassing the matter set forth on the title page.  

In March 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.  

During the hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claims.  To date, no additional evidence has been received.  

The Board notes that, while the Veteran previously was represented by Attorney Matthew D. Hill, in November 2010, before certification of the appeal to the Board, Attorney Hill revoked his power of attorney by way of a letter sent to VA and the Veteran.  See letters dated November and December 2010, March and July 2011, and January 2012.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic files contained on Virtual VA and the Veterans Benefits Management System (VBMS), which are highly secured electronic repositories that are used to store and review documents involved in the claims process and which will be considered in the evaluation of this appeal.  

For reasons expressed below, the requests to reopen the claims for service connection for hypertension and bilateral pes planus are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on her part, is required.


REMAND

The Board finds that further action in connection with the matters remaining on appeal is warranted.

The Veteran is seeking to reopen claims for service connection for hypertension and bilateral pes planus.  

By way of procedural background, the evidence reflects that the Veteran's hypertension claim was previously denied because, while there is evidence of elevated blood pressure during service, there was no diagnosis of hypertension during his period of active duty service, his blood pressure was not elevated prior to separation from service, and hypertension was not manifested to a compensable degree within one year of discharge from service.  In this regard, the RO noted there is evidence showing a diagnosis of hypertension during the Veteran's first post-service year; however, the RO determined the evidence does not show his hypertension was manifested to a degree of 10 percent during that time.  See rating decisions dated in September 1998 and October 1999.  

The Veteran's bilateral pes planus claim was denied because the disability existed prior to service and the evidence does not show the disability was permanently worsened as a result of service.  See April 2008 rating decision.  

With respect to the requests to reopen the previously denied claims, the Board notes, initially, that the Veteran has not been provided adequate VCAA-compliant notice in connection with these claims.  In this regard, specific to requests to reopen, a Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Review of the record shows the Veteran was provided a notice letter in November 2007, which informed him of how to establish service connection for bilateral pes planus and the other disabilities on appeal.  The November 2007 letter also informed the Veteran that a claim for hypertension was previously denied, while also providing the legal definition of new and material evidence and purporting to explain what is needed to reopen his claim for hypertension.  

The November 2007 letter specifically informed the Veteran that his hypertension claim was denied because hypertension was never diagnosed.  While this letter purports to explain what information or evidence is needed to reopen his hypertension claim, the Board finds that the letter is insufficient because it does not accurately inform the Veteran of the reasons for the previous denial.  In this regard, the Board again notes that the Veteran's claim for service connection for hypertension was denied because there was no evidence showing hypertension was incurred during service or manifested to 10 percent during his first post-service year.  

The Board also notes that, to date, the Veteran has not been provided notice explaining what was needed to reopen his specific claim for service connection for bilateral pes planus, to include the reasons for the previous denial in April 2008.  

Accordingly, on remand, the RO should, through VCAA-complaint notice, give the Veteran another opportunity to present information and/or evidence pertinent to the petition to reopen the claims for service connection for hypertension and bilateral pes planus, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  As noted above, in its letter, the RO must provide to the Veteran specifically tailored notice letter explaining what is needed to reopen his claim for service connection for hypertension and bilateral pes planus-to include identification of specific reason(s) for the prior denial-consistent with the VCAA and Kent, supra.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The Board also notes that there appear to be outstanding VA records pertinent to the matters remaining on appeal.  During the March 2012 hearing, the Veteran testified that she received treatment for hypertension at the VA Women's Center in Orlando, Florida, shortly after service-at some point between September 1997 and January 1998-during which time she was told she had high blood pressure.  The Veteran testified that she would submit copies of such records and, thus, the record was left open for 60 days following the March 2012 hearing in order for the Veteran to submit additional evidence in support of her claim.  

The Veteran did not submit any additional evidence in support of her claim.  Nevertheless, the Board notes that the Veteran previously submitted copies of VA treatment records from the Women's Center/Outpatient Clinic in Orlando, Florida, dated from November 1997 to August 1998 show treatment for hypertension.  It is not clear, however, if the records submitted by the Veteran represent all available VA treatment records dated during her first post-service year.  In this regard, the Board notes that a November 1997 record reflects that it is a follow-up appointment for treatment of hypertension; however, the initial evaluation is not associated with the record.  The Board also notes that it does not appear the RO has attempted to verify that all of the Veteran's VA treatment records are associated with the claims file, including specifically those from the VA Medical Center and outpatient clinics in Orlando, Florida, during the Veteran's first post-service year.  

Because the severity of the Veteran's hypertension during her first post-service year is material to this claim, the Board finds that VA must ensure that the Veteran's complete VA treatment records are associated with the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, the RO/AMC should obtain all VA treatment records dated from September 1997 to September 1998, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain all outstanding VA treatment records from the VA Medical Center and outpatient clinics in Orlando, Florida, dated from September 1997 to September 1998, as well as any other outstanding VA treatment records relevant to this appeal.  

Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. Send the Veteran and his representative a VCAA-complaint letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not of record.  

The letter must explain what type of evidence is needed to reopen the claims for service connection for hypertension and bilateral pes planus, as well as what is needed to establish each  underlying claims for service connection.  Also for each claim, the letter should provide notice as to the reason for the prior denial(s) of the claim, specifically and precisely addressing the element(s) required to establish service connection that were found insufficient in the previous denial(s), as required by Kent (cited above). 

The letter should specifically include notice that the prior denial of the claim for service connection for bilateral pes planus was an October 1999 RO decision and that the claim was denied because bilateral pes planus was shown to have existed prior to the Veteran's period of service, and not to have been permanently aggravated by service.   

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3. If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the requests to reopen remaining on appeal in light of all pertinent evidence and legal authority.  

6. If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



Department of Veterans Affairs


